DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered. 

Claim Status
The amendment of 11/07/2022 has been entered. Claims 1-4, 7-8, 19, 22-23, and 50-60 are pending in this US patent application. Claims 3-4 and 53-59 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/18/2021.
	Claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are currently under examination and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 11/07/2022 has been received and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-8, 19, 22-23, 50-52, and 60 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing lipid accumulation in cells of Chlamydomonas reinhardtii, Chlorella sorokiniana, Chlorella vulgaris, and Tetrachlorella alterns by contacting the cells with an effective amount of compound 1 or for increasing lipid accumulation in cells of Chlamydomonas reinhardtii with an effective amount of the compounds in Table 1A, does not reasonably provide enablement for increasing lipid accumulation in any algal cell of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis by contacting the algal cell with an effective amount of any compound that satisfies the limitations of Formula Ia.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
As discussed above, in light of Applicant’s elected species of compound and algal cells, the claims are drawn to a method of increasing lipid accumulation in algal cells by contacting the cells with an effective amount of a compound of Formula Ia. Thus, the claims taken together with the specification imply that any compound of Formula Ia would be capable of increasing lipid accumulation in any cell of the elected algal genera.

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
McCaffrey (US patent application 2010/0162620 filed by McCaffrey et al., published 07/01/2010) teaches the ability of certain small molecule growth hormones or mimics thereof to improve the growth, and, consequently, the lipid production, of algae (see entire document, including page 1, paragraphs 0008-0014). However, the prior art does not suggest that small molecules of Formula Ia would have an effect on the accumulation of lipids in cells.
As such, the state of the prior art at the time of Applicant’s invention as indicates that the increase of lipid accumulation in algal cells by contacting the cells with a compound of Formula Ia was highly unpredictable.
   
(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification provides working examples of increasing lipid accumulation in Chlamydomonas reinhardtii, Chlorella sorokiniana, Chlorella vulgaris, and Tetrachlorella alterns by contacting the cells with compound 1 and increasing lipid accumulation in Chlamydomonas reinhardtii with the compounds shown in Table 7. No evidence of increased lipid accumulation by contacting cells with any other compounds with structures of Formulas Ia is presented. No evidence of increased lipid accumulation by contacting any other types of cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis with any compounds of Formula 1a is presented. In addition, no evidence or hypothesis is set forth to explain which functional groups on Formula 1a are responsible for increasing the lipid accumulation or how the increased lipid accumulation was induced.

(8) The quantity of experimentation necessary:
          Considering the state of the art, the high unpredictability, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to increase lipid accumulation in any cell of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis by contacting the cell with any compound of Formula Ia.

It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  It is also noted, considering the a priori unpredictability in the art with regard to increasing lipid accumulation in cells by contacting them with small molecules, that, while increasing lipid accumulation in the tested algal species with compounds 1, 62, and 136 is enabled, increasing lipid accumulation in any cell with any compound of Formula Ia, Ib, or Ic is not enabled.

Therefore, claims 1-2, 7-8, 19, 22-23, 50-52, and 60 are rejected under 35 U.S.C. 112(a).

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 112(a). Applicant states that the specification discloses that 149 representative compounds within the scope of Formulas 1a, 1b, or 1c were identified as compounds that stimulate lipid production using Chlamydomonas reinhardtii. Applicant states that the Office has failed to explain why the assays described in Example 1 would only be enabling for compounds 1, 62, and 136 and not for the other 146 working examples (remarks, page 8). This argument has been fully considered but has not been found persuasive.
As discussed above and in the previous Office action, the instant specification is enabling for increasing lipid accumulation in cells of Chlamydomonas reinhardtii with an effective amount of the compounds in Table 1A, i.e., the compounds of the elected species “a compound of Formula Ia” that were tested in the assays of Example 1. The majority of these compounds were not tested with any other species of algae, and Applicant has provided no evidence or explanation that the compounds that were only tested on Chlamydomonas reinhardtii would be expected to increase lipid accumulation in any other species of algal cell without undue experimentation. 

Applicant states that requiring data showing that all compounds of Formulas Ia, Ib, and Ic could stimulate lipid production and accumulation or requiring explanation of a biological mechanism plainly contravenes the standard for satisfying the enablement requirement (remarks, page 9). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the Office action at no point requires data for all compounds or the explanation of a biological mechanism. However, the Office action does note that neither of these is provided as part of a Wands factor analysis that considers the amount of direction or guidance provided and the presence or absence of working examples. 

Applicant cites Ex parte Kubin to hold that a specification may be enabled even if there is no correlation between the function of a compound and the structure of a compound. Applicant states that, similarly, in the instant application, data showing that a compound works by increasing a signal correlative to cellular lipid accumulation suggests that the compound increases cellular lipid accumulation and that no knowledge of which structure or functional group within the compound provides lipid accumulation function is needed (remarks, page 9). This argument has been fully considered but has not been found persuasive.
The Examiner agrees that, if an assay shows that a particular compound increases cellular lipid accumulation, no knowledge of which structure or functional group within the compound provides lipid accumulation function is needed. However, the current situation is different. Applicant is arguing that, because the specification is enabling for providing lipid accumulation in certain cells with certain compounds, the specification should also be considered to be enabling for providing lipid accumulation in different cells with different compounds that have different structures.

Applicant cites Ex parte Kurbin to hold that, while the amount of experimentation required to practice the full scope of a claimed invention may be extensive, it is acceptable if the experimentation is routine. Applicant states that the Nile Red assay used in Example 1 in the instant specification is routine (remarks, pages 9-10). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the ability one of ordinary skill in the art to test a vast number of compounds to see whether they increase lipid accumulation in a vast number of species of freshwater algae does not mean that performing that incredibly large number of assays would not constitute undue experimentation.

Applicant highlights the additional cellular assays performed using Chlamydomonas reinhardtii with certain compounds and performed using C. reinhardtii, C. sorokiniana, C. vulgaris, and T. alterns with Compounds 1, 62, and 136. Applicant states that the Office has failed to explain why the specification is only enabling for the subject matter supported by Example 5 (remarks, pages 10-11). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the Office has not held that the specification is only enabling for the subject matter supported by Example 5. As discussed above and in the previous Office action, while being enabling for increasing lipid accumulation in cells of Chlamydomonas reinhardtii, Chlorella sorokiniana, Chlorella vulgaris, and Tetrachlorella alterns by contacting the cells with an effective amount of compound 1 or for increasing lipid accumulation in cells of Chlamydomonas reinhardtii with an effective amount of the compounds in Table 1A, does not reasonably provide enablement for increasing lipid accumulation in any algal cell of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis by contacting the algal cell with an effective amount of any compound that satisfies the limitations of Formula Ia. Stated differently, the Office action has limited the claims for examination to Applicant’s elected species and has held that any combinations of the elected compounds and elected cells that are shown in the specification to result in increased lipid accumulation are enabled.

Applicant cites Amgen, Inc. v. Hoechst Marion Roussel, Inc. to state that the enablement of the purification of human EPO also enabled the purification of EPO from any vertebrate, as vertebrates were likely to produce species-specific EPO that could be isolated via similar methodology. Applicant states that, accordingly, the specification is enabled for all freshwater algae because all freshwater algae possess mechanisms for accumulating lipids that appear to be conserved across different types and genera (remarks, pages 11-12). This argument has been fully considered but has not been found persuasive.
The Examiner notes that EPO purification from vertebrates and inducing lipid accumulation in algal cells are not comparable processes. In addition, Applicant has provided no evidence to support an assertion that a compound that induces lipid accumulation in four freshwater algal strains could therefore be expected to induce lipid accumulation in every strain of every species of freshwater algae.

Applicant states that it is possible that a few compounds do not increase lipid accumulation in one of the algae types listed but that performing those tests using the Nile Red assay does not require undue experimentation (remarks, page 12). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the instantly claimed method must work in order to be enabled. Contacting any cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis with an effective amount of any compound of Formula Ia must provide the recited function of increasing lipid accumulation in order for claim 1 to be enabled for its full scope. The question is not whether one of ordinary skill in the art would be able to perform a Nile Red assay to determine which compounds work and which compounds do not. The Examiner notes that Applicant has now stated on the record that it is possible that not all of the instantly recited compounds induce lipid accumulation, and so Applicant’s remarks support the Examiner’s conclusion that it would be highly unpredictable to induce lipid accumulation in any cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis by contacting them with an effective amount of any compound of Formula Ia.

Applicant cites the teachings of Li-Beisson, Guarnieri, and Hori to support their assertion that lipid pathways are conserved between the species and genera of algae in question (remarks, page 12). This argument has been fully considered but has not been found persuasive.
The Examiner notes that none of the cited references indicate that lipid pathways are the same among all species of freshwater algae, which is the full breadth of instant claim 1, or even among all cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, and Nannochloropsis, as elected. In contrast, the cited references indicate differences in lipid metabolism among different species of algae. See, for example, Li-Beisson, who teaches that “the [fatty acid] compositions of different species vary widely” and that “even within the same class, there is no consistent pattern” to the variation (page 32, right column, paragraph 5). Li-Beisson further states that “different lipid classes will almost invariably have distinct [fatty acid] compositions” and that “growth conditions, seasonal variations, and developmental stages will all play a role in influencing the [fatty acid] contents of algae” (page 32, right column, paragraph 5, to left column, paragraph 1). As such, Applicant’s cited references provide significant evidence of variations in lipid metabolism among various species of freshwater algae, supporting the Examiner’s finding that it would require undue experimentation for one of ordinary skill in the art to determine whether contacting any cells of the genera Chlamydomonas, Chlorella, Tetrachlorella, or Nannochloropsis with an effective amount of any compound of Formula Ia would provide the recited function of increasing lipid accumulation.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        11/30/2022